PER CURIAM.
Appellant pled guilty to having burglarized a dwelling on February 13, 1996. After he was placed on probation for that crime, the state charged he violated the conditions of his probation. On February 23, 1999, the trial court found he violated four such conditions and sentenced him to 60 months in state prison. His sentencing points for his primary offense, however, was increased as a direct result of Chapter 95-184, section 5, Laws of Florida.
The supreme court in Heggs v. State, 25 Fla. L. Weekly S137, — So.2d -, 2000 WL 178052 (Fla. Feb. 17, 2000) held that Chapter 95-184 was unconstitutional because it violated the single-subject requirement. As the state concedes, his sentence is illegal and, thus, resentencing is required.
REVERSED and REMANDED for further proceedings.
WARNER, C.J., STONE and POLEN, JJ., concur.